DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18, 20 and 21 are pending in the instant application.

2.	Applicant’s election without traverse of Group I, claims 1(a)-11, 13-18, 20 and 21, species SEQ ID NO: 1-10, in the reply filed on November 22, 2021 is acknowledged.

3.	Claim 12 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3, 4, 6, 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims are vague and indefinite in the recitation of “essentially”.  The term “essentially” in the claims, a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
Claim 2 recites the limitation "pathology" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "minimum solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim (See also claim 5).
Claim 14 recites the limitation "step a)" or “step c)” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, 4, 6, 9, 11 and 13 are vague and indefinite in the recitation of “minimum solution”.   The scope of the term" minimum solution” in the claims is not clear.  There is no generally recognized definition for the term in the art. A minimum medium often also contains a carbon source (glucose) and various salts or amino acids etc.  (In the prior art, even MRS is sometimes considered to be a minimum medium). It is not clear what is meant in the reference claims.   The minimum solution should be clearly defined to clearly delimit the claims from the prior art.
7 recites the limitation "second fermentation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, see page 6. is indefinite in the recitation “a table”, because it fails to point out what is included or excluded by the claim language. According to M.P.E.P 2173.05(s), where possible, claims are to be complete in themselves. Incorporation by reference to Tables, Figures, or Examples as in this case, is a necessity doctrine, not for Applicants' convenience. See
 Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). Furthermore, the table is subject to changes via amendments, and such amendments to the table would potentially change the scope of the claim. In order to obviate the rejection, it is suggested that Applicants delete this limitation from the claim.
Claim 10 is indefinite in the recitation “Table 2A”, because it fails to point out what is included or excluded by the claim language. According to M.P.E.P 2173.05(s), where possible, claims are to be complete in themselves.  Incorporation by reference to Tables, Figures, or Examples as in this case, is a necessity doctrine, not for Applicants' convenience. See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). Furthermore, the table is subject to changes via amendments, and such amendments to the table would potentially change the scope of the claim. In order to obviate the rejection, it is suggested that Applicants delete this limitation from the claim.
Claim 11 is indefinite in the recitation “Table 2B”, because it fails to point out what is included or excluded by the claim language. According to M.P.E.P 2173.05(s), where possible, claims are to be complete in themselves.  Incorporation by reference to Tables, Figures, or Examples as in this case, is a necessity doctrine, not for Applicants' convenience. See Ex 
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: it appears that the claims recite two different methods in the claims.   Claim 1 is directed to a method for the treatment of skin and/or dermatological diseases….comprising administering a 
composition comprising a fermented supernatant of Lactobacillus casei or paracasei species, said species being characterized by comprising in its DNA genome at least one DNA sequence essentially identical to one of the sequences selected from the group consisting of: SEQ ID No 1 to 5 to a human in need thereof.    Subsequent claims all depend from claim 1, however, the claims describe a “fermented supernatant is obtainable through a method characterized by….(see claim 3, 6, 9-11, 13-18).    The claims are confusing because they recite both methods.  All claims depend from claim, which is directed to a method for the treatment of skin and/or dermatological diseases. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rescigno et al (WO 2018/024833-A1; file date 3 August 2016; already of record).  
The applied reference has a common inventor (Rescigno, Penna) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Rescigno et al (WO 2018/024833-A1; file date 3 August 2016; already of record).  The prior art teaches claimed SEQ ID NO: 5, for example, (see p. 14).  “Probiotics are defined as live microorganisms that exert beneficial 
(Mileti et al., 2009; Tsilingiri et al., 2012; Tsilingiri and Rescigno, 2013). It was thus found that Lactobacillus Plantarum NCIMB8826 has detrimental effects due to its immunostimulatory properties in mice and on healthy human intestinal tissue (Mileti et al., 2009; Tsilingiri et al., 2012), while Lactobacillus rhamnousus GG and L. Paracasei B21060 can be detrimental only on inflamed tissues like those of patients with inflammatory bowel diseases (Tsilingiri et al., 2012). By contrast, the inventors found that metabolic products of probiotics - that were called postbiotics (Tsilingiri and Rescigno, 2013) - are very safe also on inflamed tissues, presumably because postbiotics lack the microbe associated molecular patterns that may further activate inflamed tissues (Tsilingiri et al., 2012). The use of probiotics (L. acidophilus) in eyedrops has already been proposed by Bonini et al. and has shown some efficacy in controlling symptoms of VKC in 6 out of 7 patients (Lovieno et al., 2008). In this clinical trial, patients were treated with probiotic eyedrops for 4 weeks, while signs and symptoms of VKC were being recorded.” (p. 3)   Recently, it has been shown that several disorders, including allergic rhinitis and atopic dermatitis are associated with a disrupted microbiota, also called dysbiosis (Robles Alonso and Guarner, 2013). An altered microbial community may trigger allergic reactions characterized by an increase in Th2 type of responses, IgEs,
eosinophilia or basophilia and mast cell activation (Cahenzli et al., 2013).

RESULT 1
BFA53065
ID   BFA53065 standard; DNA; 261 BP.
AC   BFA53065;
DT   05-APR-2018  (first entry)
DE   L. paracasei/L. casei core gene sequence, SEQ ID 5.
KW   antiinflammatory; conjunctivitis; ds; fermentation; keratoconjunctivitis;
KW   ocular inflammation; ophthalmological; postbiotic; therapeutic;
KW   veterinary.
OS   Lactobacillus paracasei.
OS   Lactobacillus casei.
CC PN   WO2018024833-A1.
CC PD   08-FEB-2018.
CC PF   03-AUG-2017; 2017WO-EP069681.
PR   03-AUG-2016; 2016IT-00081929.
CC PA   (EUON-) IST EURO DI ONCOLOGIA SRL.
CC PI   Penna G,  Rescigno M;
DR   WPI; 2018-112811/14.
CC PT   Composition useful for treating eye inflammation syndromes, preferably conjunctivitis, more preferably vernal keratoconjunctivitis in human and veterinary comprises fermented product of Lactobacillus casei or 
Lactobacillus paracasei.
CC PS   Claim 1; SEQ ID NO 5; 41pp; English.
CC   The present invention relates to a novel composition, useful for treating eye inflammation syndromes. The composition comprises a fermented product of Lactobacillus casei or Lactobacillus paracasei. The invention further relates to a method for obtaining the fermented product, by (a) growing an inoculum of Lactobacillus strain, (b) centrifuging the fermented    biomass to get pellet fermented biomass and first fermented product, (c)    incubating the pellet fermented biomass into a minimum solution, and    allowing further fermentation for 12-36 hours, and (d) separating the    further fermented biomass from second fermented product by centrifugation. The composition is useful for treating eye inflammation syndromes, preferably conjunctivitis, more preferably vernal keratoconjunctivitis (VKC) in human and veterinary. The present sequence is a Lactobacillus casei /Lactobacillus paracasei core gene sequence, useful for obtaining a fermented product which can potentiate the formation of epithelial barrier which protect the tissue from external insults.
SQ   Sequence 261 BP; 76 A; 44 C; 65 G; 76 T; 0 U; 0 Other;
  Query Match             100.0%;  Score 261;  DB 58;  Length 261;
  Best Local Similarity   100.0%;  


Qy          1 ATGGGCGGTGTCATTTGTTACGCGGTGCCGGTCTTTTGGAAAAGAATACTTCGCAGACAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGGCGGTGTCATTTGTTACGCGGTGCCGGTCTTTTGGAAAAGAATACTTCGCAGACAC 60

Qy        61 CTGATTCACGAGATTAAGACCCTGAATCAAGGATTGCAGTTATCAAGCAAAGCCATGAGC 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 CTGATTCACGAGATTAAGACCCTGAATCAAGGATTGCAGTTATCAAGCAAAGCCATGAGC 120

Qy       121 CAATTAATTGATCCGGAAAATCCTTATATGGTATTTGCTGATGAAAATGGTGAACTGGAT 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 CAATTAATTGATCCGGAAAATCCTTATATGGTATTTGCTGATGAAAATGGTGAACTGGAT 180

Qy       181 TTTTCATTTTTGTGGCTAGGCAACTTGCGTCAATTGAGGCGTGAACTGCGTCTAATTAAA 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       181 TTTTCATTTTTGTGGCTAGGCAACTTGCGTCAATTGAGGCGTGAACTGCGTCTAATTAAA 240

Qy       241 GAACAGAAAGCTAGGGTTTGA 261
             |||||||||||||||||||||
Db       241 GAACAGAAAGCTAGGGTTTGA 261

8.	No claims are allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645